Citation Nr: 1612921	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 5, 1990, for the grant of service connection for posttraumatic stress disorder (PTSD) on the basis of clear and unmistakable error (CUE) in a February 1980 rating decision.

2.  Entitlement to an effective date earlier than November 5, 1990, for the grant of service connection for residuals of a concussion on the basis of clear and unmistakable error (CUE) in a February 1980 rating decision.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from February and September 2010 rating decisions by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims of entitlement to earlier effective dates based on CUE in a February 1980 rating decision.  These matters were previously before the Board in August 2014, when they were remanded by another Veterans Law Judge for correction of a due process error.  The matters have been reassigned to the undersigned for the purpose of this decision.

[The Board notes that the issues on appeal were previously characterized as involving CUE in prior rating decisions.  On further review of the record, the Board notes that the rating decisions on appeal only address the Veteran's assertions of CUE in a February 1980 rating decision; the matters have been recharacterized accordingly.  To the extent that the issue of CUE in an earlier rating decision has been raised by the record, it has been referred to the RO, below.]

The issues of entitlement to earlier effective dates for service-connected PTSD and residuals of concussion based on CUE in a June 1970 rating decision has been raised by the record in a May 2010 notice of disagreement (referring to 
"pervasive" CUE in prior rating decisions).  The issue of entitlement to an earlier effective date for service-connected residuals of concussion based on a theory that such claim was raised (and not adjudicated) in course of adjudicating the Veteran's 1979 request to reopen a previously denied claim of service connection for psychiatric disordered has been raised by the record in May and November 2009 correspondence.  Additionally, the Veteran has raised the issue of entitlement to service connection for residuals of brain contusion, as separate from service-connected residual of concussion.  (See, e.g., October 2014 correspondence.)  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its August 2014 remand, the Board noted that the August 2011 statement of the case (SOC) did not provide a summary of all relevant laws and regulations as is required by 38 C.F.R. § 19.29(b).  The Board determined that the August 2011 SOC was inadequate and remanded these matters for issuance of a supplemental SOC (SSOC).

An SSOC was issued in October 2014.  While it provided notice of the relevant laws and regulations, as directed by the Board in the prior remand instructions, the Reasons and Bases portion of the SSOC addressed the matter of CUE in an August 2011 rating decision, which is not the rating decision at issue in the current appeal.  As the August 2011 SOC has previously been determined to be inadequate, there is now no adequate SOC in the record that addresses the issues presently on appeal. 

The Board acknowledges that these matters have previously been remanded for correction of due process error, and regrets the delay inherent in this additional remand.  However, regulations require that the Veteran be provided with an adequate statement of the case that addresses the relevant laws and regulations as they apply to the rating decision on appeal.  As noted in the prior remand, compliance with due process requirements is particularly critical in this case, as the Veteran is unrepresented.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

Accordingly, the case is REMANDED for the following action:

Issue an appropriate supplemental statement of the case responsive to the issues of entitlement to earlier effective dates for the awards of service connection for PTSD and residuals of a concussion on the basis of clear and unmistakable error in a February 1980 rating decision, including a summary of the pertinent laws and regulations, and a discussion of how those laws and regulations affect the AOJ's determination.  The supplemental statement of the case should specifically include the regulations under 38 C.F.R. 3.105.  Thereafter, if any benefit sought on appeal remains denied, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




